Case 16-21973   Doc 81   Filed 03/01/19 Entered 03/01/19 15:30:12   Desc Main
                           Document     Page 1 of 5
Case 16-21973   Doc 81   Filed 03/01/19 Entered 03/01/19 15:30:12   Desc Main
                           Document     Page 2 of 5
Case 16-21973   Doc 81   Filed 03/01/19 Entered 03/01/19 15:30:12   Desc Main
                           Document     Page 3 of 5
Case 16-21973   Doc 81   Filed 03/01/19 Entered 03/01/19 15:30:12   Desc Main
                           Document     Page 4 of 5
Case 16-21973   Doc 81   Filed 03/01/19 Entered 03/01/19 15:30:12   Desc Main
                           Document     Page 5 of 5
